UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-1092



JOHN WILLIAM GILBERT,

                Plaintiff - Appellant,

          v.


SEAN ISHAM, Park Ranger, National Park Service,

                Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. Glen E. Conrad, District
Judge. (5:07-cv-00075-gec)


Submitted:   June 26, 2008                 Decided:   June 30, 2008


Before KING and DUNCAN, Circuit Judges, and WILKINS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


John William Gilbert, Appellant Pro Se. Anthony Paul Giorno,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John William Gilbert appeals the district court’s order

denying relief on his civil rights complaint.*     We have reviewed

the record and find no reversible error. Accordingly, we affirm on

the district court’s reasoning that the action was barred by the

doctrine of collateral estopped.     Allen v. McCurry, 449 U.S. 90

(1980).    Gilbert v. Isham, No. 5:07-cv-0075-gec (W.D. Va. Dec 5,

2007).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
      Although the action was addressed below as one pursuant to 42
U.S.C. § 1983 (2000), because the Defendant is a federal officer
and the complaint of conduct involved a federal misdemeanor
conviction, the action is one under Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

                                - 2 -